Case 1:19-cv-01098-STA-jay Document 13 Filed 10/21/19 Page 1 of 1                   PageID 47




                  THE UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                             EASTERN DIVISION
______________________________________________________________________________

DARREN HILL,
individually,

       Plaintiff,
                                                    NO. 1:19-cv-01098-STA-jay
             v.

BUTTS FOODS, INC.,
a Tennessee Corporation,                            JURY TRIAL DEMANDED
RAY E. BUTTS III, an Individual and
R.E. BUTTS IV, an Individual,

       Defendants,

        ORDER GRANTING JOINT MOTION FOR SETTLEMENT APPROVAL


       Before the Court is the Parties’ Joint Motion for Settlement Approval. (ECF No. 12.) For

good cause shown, the Joint Motion is GRANTED. The Court has reviewed the Parties’ settlement

agreement. The Court finds that the settlement agreement is fair and reasonable under the

circumstances. This procedure is fair and reasonable as well. Accordingly, the parties’ Motion is

GRANTED, and this case is dismissed with prejudice.


       IT IS SO ORDERED.


                                            s/ S. Thomas Anderson
                                            S. THOMAS ANDERSON
                                            CHIEF UNITED STATES DISTRICT JUDGE


                                            Date: October 21, 2019
